DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD OF FORMING ONE OR MORE SLIDERS--.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
	Re. claim 1: The phrase “comprising one or more sliders” as recited in line 2 appears to be --comprising the one or more sliders--.
	Re. claim 2: The phrase “to remove material” as recited in lines 1 and 2 appears to be --to remove a material--.
	Re. claim 3: The phrase “wherein the milling removes material” as recited in line 1 appears to be --wherein the milling removes the material--.
	Re. claim 9: The phrase “comprises diamond-like carbon” as recited in line 2 appears to be --comprises a diamond-like carbon--.
	Re. claim 14: The phrase “comprising one or more sliders” as recited in line 2 appears to be --comprising the one or more sliders--.
		The phrase “a first milling to remove material” as recited in line 6 appears to be --a first milling to remove a material--.
		The phrase “a second milling to remove material” as recited in line 13 appears to be --a second milling to remove a material--.
	Re. claim 16: The phrase “comprises diamond-like carbon or silicon dioxide” as recited in line 2 appears to be --comprises a diamond-like carbon or a silicon dioxide--.
	Re. claim 18: The phrase “wherein the second milling removes material” as recited in line 1 appears to be --wherein the second milling removes the material--.
	Re. claim 20: The phrase “comprising diamond-like carbon” as recited in line 7 appears to be --comprising a diamond-like carbon--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “providing a substrate comprising one or more sliders” as recited in line 2 renders the claim vague and indefinite. According to the preamble of the claimed invention as recited in line 1, the scope of the claimed invention is the process of forming one or more sliders. However, the one or more sliders appears to be already formed in the body of the claim. Therefore, it is unclear as to for what the claimed invention is. Clarification is required.
		The phrase “applying one or more final protective head overcoat layers to cover each air bearing surface” as recited in lines 13 and 14 renders the claim vague and indefinite. According to the limitation as recited in lines 9 and 10, the air bearing pattern is formed by patterning air bearing surface. Therefore, it is unclear as to whether the one or more final protective head overcoat layers is applied to cover the air bearing surface or the air bearing pattern. 
	Re. claim 14: Re. claim 1: The phrase “providing a substrate comprising one or more sliders” as recited in line 2 renders the claim vague and indefinite. According to the preamble of the claimed invention as recited in line 1, the scope of the claimed invention is the process of forming one or more sliders. However, the one or more sliders appears to be already formed in the body of the claim. Therefore, it is unclear as to for what the claimed invention is. Clarification is required.
		The phrase “applying one or more final protective head overcoat layers to cover each air bearing surface” as recited in lines 15 and 16 renders the claim vague and indefinite. According to the limitation as recited in lines 10 and 11, the air bearing pattern is formed by patterning air bearing surface. Therefore, it is unclear as to whether the one or more final protective head overcoat layers is applied to cover the air bearing surface or the air bearing pattern. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,094,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of U.S. Patent No. 11,094,340 clearly anticipate the claims 1-20 of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729